





Exhibit 10.1


FTD COMPANIES, INC.
2017 MANAGEMENT BONUS PLAN




I.
PURPOSES OF THE PLAN



1.01 The FTD Companies, Inc. (the “Company”) 2017 Management Bonus Plan (the
“Plan”) is hereby established under the Incentive Bonus Program and the Stock
Issuance Program of the Company’s stockholder-approved Amended and Restated 2013
Incentive Compensation Plan (as last amended and restated as of June 9, 2015,
the “2013 ICP”) and is intended to promote the interests of the Company by
creating an incentive program, which will pay out in cash, stock or both, to (i)
attract and retain employees who will strive for excellence and (ii) motivate
those individuals to achieve above-average results by providing them with
rewards for contributions to the financial performance of one or more business
segments or business units of the Company.


1.02 For purposes of the Plan, the financial performance for the 2017 fiscal
year of the Company shall be measured to determine the bonus amounts (if any)
payable for such fiscal year to the participants in the Plan.


II.
ADMINISTRATION OF THE PLAN



2.01 The Plan is hereby adopted by the Compensation Committee of the
Company’s Board of Directors (the “Committee”) to govern “Cash Awards”
(sometimes referred to in this Plan as bonuses) under the Incentive Bonus
Program of the 2013 ICP and shall be administered by the Committee pursuant to
the administrative authority provided the Committee under the 2013 ICP and the
Incentive Bonus Program thereunder. The Committee shall have the discretion to
determine the portion of the bonus awards to be paid in cash and the portion to
be paid in common stock of the Company, which common stock, if applicable, will
be issued directly as vested shares under the Stock Issuance Program of the 2013
ICP.


2.02 The bonuses that may be earned under the Plan shall be tied to the
financial performance of the Company for the Company’s 2017 fiscal year ending
December 31, 2017 (the “2017 Fiscal Year”). The Committee shall establish the
applicable performance goals for the Company in writing not later than ninety
(90) days after the commencement of the 2017 Fiscal Year, provided that the
outcome of the applicable goals must be substantially uncertain at the time of
their establishment (the “Performance Goals Schedule”). The Performance Goals
Schedule shall be attached to the minutes of the meeting or the consent
resolutions at or by which such performance goals were established.


2.03 The interpretation and construction of the Plan and the adoption of rules
and regulations for administering the Plan shall be made by the Committee in its
sole discretion.
Decisions of the Committee shall be final and binding on all parties who have an
interest in the Plan.




1

--------------------------------------------------------------------------------




III.
DETERMINATION OF PARTICIPANTS



3.01 The following individuals (each, a “Participant”) will participate in the
Plan on the following basis:


(i) The bonus potential for John C. Walden shall be allocated two-thirds (2/3)
to the consolidated financial results of the Company and one-third (1/3) to the
achievement of other performance criteria for the 2017 Fiscal Year established
by the Board of Directors. Such performance criteria shall be based on
achievement of specific corporate objectives relating to company strategic
initiatives and customer experience, each with a specified weighting.


(ii) The bonus potential for the individuals set forth on Schedule I attached
hereto shall be allocated to the financial results of the Company and to
achievement of such person’s approved divisional or departmental goals for the
2017 Fiscal Year as set forth on such Schedule I next to the name of each
person. The Company’s CEO shall approve all divisional or departmental goals.
        
3.02 Except as provided below and except as otherwise provided in any employment
agreement or severance agreement between the Company (or a subsidiary thereof)
and a Participant, if a Participant does not continue in the employ of the
Company or one of its subsidiaries through the last business day of the 2017
Fiscal Year (the “Bonus Qualification Date”), then such Participant will not be
eligible to receive a bonus under the Plan. However, the following special
partial payment provisions shall be in effect:


(i) Should the Participant’s employment terminate prior to the Bonus
Qualification Date as a result of death or permanent disability (as defined
below), then that individual or such individual’s estate shall be entitled to a
pro-rated portion of the bonus such individual would have earned, based on the
Company’s actual performance for the 2017 Fiscal Year, had such individual
continued in the Company’s employ through the Bonus Qualification Date, and such
amount will be paid entirely in cash.


(ii) A Participant who is on a leave of absence or whose employment terminates
after the start of the 2017 Fiscal Year but whose leave of absence ends or whose
employment recommences prior to the Bonus Qualification Date may remain eligible
at the discretion of the Committee, and the Committee may provide that
individual with a pro-rated portion (based on period or periods of active
employment during such year) of the bonus such individual would have earned,
based on the Company’s actual performance for the 2017 Fiscal Year, had such
individual remained continuously in the Company’s employ through the Bonus
Qualification Date.


3.03 For purposes of the Plan:


A. A Participant shall be considered an employee for so long as such individual
remains employed by the Company or one or more corporations that are subsidiary
corporations of the Company at all times during the 2017 Fiscal Year.




2

--------------------------------------------------------------------------------




B. Each corporation (other than the Company) in an unbroken chain of
corporations beginning with the Company shall be considered to be a subsidiary
of the Company, provided each such corporation (other than the last corporation
in the unbroken chain) owns, at the time of determination, stock possessing more
than fifty percent (50%) of the total combined voting power of all classes of
stock in one of the other corporations in such chain.


C. Unless defined otherwise in any employment or severance agreement entitling
the Participant to a full or pro-rated bonus upon a disability termination,
permanent disability shall mean the Participant’s inability to engage in any
substantial activity necessary to
perform the duties and responsibilities of his position with the Company (or any
subsidiary thereof) by reason of any medically-determinable physical or mental
impairment which can be expected to result in such individual’s death or which
has lasted, or can be expected to last, for a continuous period of not less than
twelve (12) months.


D. In no event shall there be any duplication of bonus payments under this Plan
and any employment agreement or severance agreement between the Company (or any
subsidiary thereof) and a Participant that provides such individual with a
stated bonus or bonus formula for a particular year or includes an annual bonus
payment as part of a severance pay formula thereunder. Accordingly, in order to
avoid any such potential duplication, such Participant - in a situation
implicating duplicative payments - shall only be entitled to receive the annual
bonus amount to which he may otherwise be entitled under his employment or
severance agreement based on the terms and conditions set forth therein and
shall not be entitled to any duplicative bonus payment under the Plan. However,
the accelerated vesting of any outstanding equity awards held by the Participant
under any of the Company’s stock plans, including any outstanding stock options,
restricted stock or restricted stock unit awards, or the extension of any
exercise periods for such stock options, shall not be deemed to constitute a
bonus payment for purposes of this Section 3.03D.


IV.
BONUS AWARDS



4.01 The following provisions shall govern the calculation and payment of the
individual bonus awards that become payable under the Plan.


(a) The individual bonus award payable under the Plan to each
Participant for the 2017 Fiscal Year shall be payable in cash and/or direct
issuances of common stock of the Company on the Bonus Payment Date (as defined
in Section 5.01), with the bonus amount to be determined on the basis of the
performance of the Company and the achievement of the performance criteria or
divisional or departmental goals, as applicable, to which the bonus potential
for that Participant has been allocated in accordance with Section 3.01.


(b) The performance of the Company shall be measured in terms of (i) the revenue
for the Company and (ii) the net income before depreciation, amortization, stock
based compensation, interest and taxes, and certain other expenses and subject
to certain adjustments, all as specified in Section 4.02 (“Adjusted EBITDA”),
for the Company. Accordingly, fifty percent (50%) of the portion of the bonus
potential allocated to the performance of the Company shall be based upon the
achievement of the revenue target (“Revenue Targets”) specified for the


3

--------------------------------------------------------------------------------




Company in the Performance Goals Schedule, and the remaining fifty percent (50%)
of the bonus potential allocated to the performance of the Company shall be
based upon the achievement of the Adjusted EBITDA target (“Adjusted EBITDA
Targets”) specified for the Company in the Performance Goals Schedule, provided
that the bonus potential above the “Target” bonus payout levels (i.e., payout
level 6) for the individuals set forth on Schedule I attached hereto shall be
based upon the achievement of the Revenue Targets.


4.02 The following provisions shall govern the calculation of the levels at
which the Revenue Targets and Adjusted EBITDA Targets are attained for the 2017
Fiscal Year and the determination of the bonus amounts based on those
calculations:


(a) The actual level at which revenue for the Company has been attained for the
2017 Fiscal Year will be determined on the basis of the revenues to be reported
in the Company’s Financial Statements (as defined in Section 4.03) for such
fiscal year and will be calculated, for purposes of the Plan, in a manner
consistent with the methodology utilized by the Committee in establishing the
Company Revenue Targets.


(b) In determining the actual level at which Adjusted EBITDA for the
Company has been attained, Adjusted EBITDA will be determined consistent with
the Company’s methodology for calculating Adjusted EBITDA for financial
reporting purposes. For financial reporting purposes, Adjusted EBITDA is defined
as net income before net interest expense, provision (benefit) for income tax
expense, depreciation, amortization, stock-based compensation, litigation or
dispute settlement charges or gains (including, without limitation, fees,
expenses, damages and settlement costs related to litigation, arbitration,
investigations, disputes or similar matters), transaction related costs
(including, without limitation, expenses resulting from actual or potential
transactions such as business combinations, mergers, acquisitions, and financing
transactions, and including compensation expense and expense for advisors and
representatives related to such transactions such as investment bankers,
consultants, attorneys and accounting firms), restructuring and other exit costs
(including, without limitation, severance expenses, facility closure expenses,
relocation costs and other restructuring charges) and impairment of goodwill,
intangible assets and long-lived assets. In addition, to the extent the
following are not otherwise taken into account in calculating Adjusted EBITDA
for financial reporting purposes, Adjusted EBITDA shall be calculated before,
and expenses for the purpose of calculating Adjusted EBITDA shall exclude: (1)
any bonus amounts which accrue under this Plan; (2) any adjustments to Adjusted
EBITDA attributable to a change in accounting principles that occurs after the
start of the 2017 Fiscal Year (such that the actual Adjusted EBITDA is
calculated consistently with the Adjusted EBITDA Target as it relates to
accounting principles); (3) all items of gain, loss or expense determined to be
extraordinary, unusual or non-recurring (it being understood and agreed that
Item 10(e) of Regulation S-K under the Securities Act of 1933 shall not
constitute a limitation on any such determination); (4) losses, charges or
expenses with respect to litigation, investigations or other legal matters; and
(5) all items of gain, loss or expense related to the sale or divestiture of a
business; provided, however, that in determining the actual level at which the
Company Adjusted EBITDA has been attained, the associated amount under clause
(1), clause (3) or clause (4) shall be excluded from the calculation of Adjusted
EBITDA only to the extent the actual aggregate amount under clause (1), clause
(3) or


4

--------------------------------------------------------------------------------




clause (4) exceeds the aggregate budgeted amount therefor that was included in
the Company’s Adjusted EBITDA Targets set forth in the Performance Goals
Schedule.


(c) In the event the actual foreign currency exchange rate (determined as set
forth below) for the GBP: U.S. Dollar for the 2017 Fiscal Year is lower than
1:1.21 (the “GBP Floor”), the final revenue and/or Adjusted EBITDA calculations
for the Company will be adjusted using the GBP Floor. For the purpose of
clarity, the GBP Floor will not be used to adjust the final revenues and
Adjusted EBITDA calculations in the event the actual foreign currency exchange
rates for the GBP: U.S. Dollar for such financial measures for the 2017 Fiscal
Year are higher than the GBP Floor. For the purposes of this paragraph, an
“actual foreign currency exchange rate” will be determined for each of year-end
revenues and Adjusted EBITDA and calculated by (i) translating into U.S. Dollars
the year-end revenues and Adjusted EBITDA amounts for the applicable non-U.S.
subsidiaries in a manner consistent with the Company’s historical methodology
for financial reporting purposes and (ii) dividing each such U.S. Dollars amount
by its pre-translation (GBP) year-end revenues or Adjusted EBITDA amount, as
applicable.


(d) In the event the Company acquires other companies or businesses during the
2017 Fiscal Year, the financial performance of those acquired entities shall not
be taken into account in determining whether the Revenue Targets or Adjusted
EBITDA Targets for the Company for the 2017 Fiscal Year have been achieved.


(e) Should the Company sell, divest or spin off a business during the
2017 Fiscal Year and the financial performance of such business was taken into
account in
establishing the Revenue Targets and Adjusted EBITDA Targets set forth in the
Performance Goals Schedule, then for the purpose of determining whether the
Revenue Targets or Adjusted EBITDA Targets for the Company for the 2017 Fiscal
Year have been attained, the revenue and Adjusted EBITDA calculations for the
Company shall be made (1) by taking into account the actual revenue and Adjusted
EBITDA performance of the divested business during the portion of the 2017
Fiscal Year preceding the closing of such sale, divestiture or spin off and (2)
for the post-closing portion of the 2017 Fiscal Year, by assuming that the sold,
divested or spun business attained the level of revenue and Adjusted EBITDA
performance that was projected for that period by the Committee for purposes of
establishing the “Target” bonus payout levels (i.e., payout level 6) for the
Revenue Targets and Adjusted EBITDA Targets for the Company.


4.03 The Committee shall, within seventy-five (75) days following the close of
the 2017 Fiscal Year, determine and certify on the basis of the Company’s
financial statements for such fiscal year as publicly reported by the Company in
connection with its earnings release related to the 2017 Fiscal Year (the
“Financial Statements”), the actual level of attainment for revenue and Adjusted
EBITDA for the 2017 Fiscal Year. Such certification shall be included as part of
the formal minutes of the meeting at which such determinations are made. On the
basis of such certification, the Committee shall determine the actual bonus
award for each Participant. However, the Committee, in making such
determination, shall not award a bonus in excess of the dollar amount determined
for the Participant on the basis of the bonus potential established for the
particular levels at which revenue and Adjusted EBITDA for the 2017 Fiscal Year
are in fact


5

--------------------------------------------------------------------------------




attained unless the Committee determines that it is in the best interests of the
Company to do so. In the event that revenue or Adjusted EBITDA falls between two
specified levels set forth in the schedule approved by the Committee, the
resulting bonus amount shall be interpolated on a straight-line basis between
those two points. In no event shall the bonus awarded to any Participant exceed
the maximum dollar limitation of Section 4.05.


4.04 Except as otherwise provided in Section 3.02, no Participant shall earn or
accrue any right to any portion of a bonus award hereunder until the Bonus
Qualification Date.


4.05 In no event shall the actual bonus amount payable under this Plan to any
individual Participant for the 2017 Fiscal Year exceed the dollar amount of Two
Million dollars ($2,000,000).


V.
PAYMENT OF BONUS AWARDS



5.01 The actual bonus to which each Participant becomes entitled based on the
certified level at which the Revenue and Adjusted EBITDA Targets are actually
attained for the 2017 Fiscal Year shall be paid in cash and/or direct issuances
of common stock of the Company, subject to the Company’s collection of all
applicable federal, state and local income, employment and payroll withholding
taxes and the terms of the 2013 ICP. Schedule II attached hereto sets forth the
bonus amounts payable to each Participant based on the level at which such
Revenue and Adjusted EBITDA Targets are attained. Except as otherwise provided
in Section 3.02, the bonus payments shall be made in the 2018 calendar year but
not later than March 15, 2018, with the actual payment date to constitute the
Bonus Payment Date.


VI.
GENERAL PROVISIONS



6.01 The Committee may at any time amend, suspend or terminate the Plan,
provided such action is effected by written resolution and is subject to
stockholder approval to the extent required under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the “Code”). Moreover, the Committee reserves
the right to amend this Plan as may be necessary or appropriate to avoid adverse
tax consequences under Section 409A of the Code.


6.02 No amounts awarded or accrued under this Plan shall actually be funded, set
aside or otherwise segregated prior to payment. The obligation to pay the
bonuses awarded hereunder shall at all times be an unfunded and unsecured
obligation of the Company. Plan participants shall have the status of general
creditors and shall look solely to the general assets of the Company for the
payment of their bonus awards.


6.03 No Participant shall have the right to alienate, pledge or encumber his/her
interest in this Plan or any bonus payable hereunder, and such interest shall
not (to the extent permitted by law) be subject in any way to the claims of the
employee's creditors or to attachment, execution or other process of law.


6.04 Neither the action of the Company in establishing the Plan, nor any action
taken under the Plan by the Committee, nor any provision of the Plan, shall be
construed so as to


6

--------------------------------------------------------------------------------




grant any person the right to remain in the employ of the Company or its
subsidiaries for any period of specific duration. Rather, each employee will be
employed “at-will,” which means that either such employee or the Company may
terminate the employment relationship at any time for any reason, with or
without cause, subject in each case to any applicable benefits that may become
payable under any employment agreement between such person and the Company or
any of its subsidiaries.


6.05 The Plan shall be administered, operated and construed in compliance with
the requirements of the short-term deferral exception to Section 409A of the
Code and Treasury Regulations Section 1.409A-1(b)(4). Accordingly, to the extent
there is any ambiguity as to whether one or more provisions of the Plan would
otherwise contravene the requirements or limitations of Section 409A of the Code
applicable to such short-term deferral exception, then those provisions shall be
interpreted and applied in a manner that does not result in a violation of the
requirements or limitations of Section 409A of the Code and the Treasury
Regulations thereunder that apply to such exception.


6.06 This is the full and complete agreement between the Participants and the
Company with respect to their incentive bonus compensation for the 2017 Fiscal
Year and the related service period through the Bonus Qualification Date. This
Plan does not supersede, but is supplemental to, any provisions of any
employment agreement to which any of the Participants in this Plan may be a
party.














7

--------------------------------------------------------------------------------




SCHEDULE I


Name
Consolidated
Divisional
Departmental
Tucker, Stephen
80%
0%
20%
Levin, Scott
80%
0%
20%
Carl, Patty
80%
0%
20%
Topper, Jay
80%
0%
20%
Hughes, Rhys
40%
40%
20%
Moeller, Tom
40%
40%
20%
Quinn, Helen
40%
40%
20%
Vratimos, Eric
40%
40%
20%
Perrott, Dale
40%
40%
20%

























8

--------------------------------------------------------------------------------




SCHEDULE II
 
John Walden
 
Stephen Tucker/Scott Levin
 
Consolidated
 
Consolidated
 
Revenue
Adj EBITDA
 
Revenue
Adj EBITDA
 
Payout %
Payout %
 
Payout %
Payout %
1


25.0
%
25.0
%
 
20.0
%
20.0
%
2


30.0
%
30.0
%
 
24.0
%
24.0
%
3


35.0
%
35.0
%
 
28.0
%
28.0
%
4


40.0
%
40.0
%
 
32.0
%
32.0
%
5


45.0
%
45.0
%
 
36.0
%
36.0
%
6


50.0
%
50.0
%
 
40.0
%
40.0
%
7


50.0
%
50.0
%
 
43.2
%
40.0
%
8


50.0
%
50.0
%
 
46.4
%
40.0
%
9


50.0
%
50.0
%
 
49.6
%
40.0
%
10


50.0
%
50.0
%
 
52.8
%
40.0
%
11


50.0
%
50.0
%
 
56.0
%
40.0
%
 
 
 
 
 
 



 
Jay Topper
 
Patty Carl
 
Consolidated
 
Consolidated
 
Revenue
Adj EBITDA
 
Revenue
Adj EBITDA
 
Payout %
Payout %
 
Payout %
Payout %
1


16.0
%
16.0
%
 
10.0
%
10.0
%
2


19.2
%
19.2
%
 
12.0
%
12.0
%
3


22.4
%
22.4
%
 
14.0
%
14.0
%
4


25.6
%
25.6
%
 
16.0
%
16.0
%
5


28.8
%
28.8
%
 
18.0
%
18.0
%
6


32.0
%
32.0
%
 
20.0
%
20.0
%
7


34.6
%
32.0
%
 
21.6
%
20.0
%
8


37.1
%
32.0
%
 
23.2
%
20.0
%
9


39.7
%
32.0
%
 
24.8
%
20.0
%
10


42.2
%
32.0
%
 
26.4
%
20.0
%
11


44.8
%
32.0
%
 
28.0
%
20.0
%
 
 
 
 
 
 



[Continues on Next Page]


9

--------------------------------------------------------------------------------






 
Eric Vratimos
 
Consolidated
Division
 
Revenue
Adj EBITDA
Revenue
Adj EBITDA
 
Payout %
Payout %
Payout %
Payout %
1


6.0
%
6.0
%
6.0
%
6.0
%
2


7.2
%
7.2
%
7.2
%
7.2
%
3


8.4
%
8.4
%
8.4
%
8.4
%
4


9.6
%
9.6
%
9.6
%
9.6
%
5


10.8
%
10.8
%
10.8
%
10.8
%
6


12.0
%
12.0
%
12.0
%
12.0
%
7


13.0
%
12.0
%
13.0
%
12.0
%
8


13.9
%
12.0
%
13.9
%
12.0
%
9


14.9
%
12.0
%
14.9
%
12.0
%
10


15.8
%
12.0
%
15.8
%
12.0
%
11


16.8
%
12.0
%
16.8
%
12.0
%
 
 
 
 
 



 
Tom Moeller / Rhys Hughes
 
Consolidated
Division
 
Revenue
Adj EBITDA
Revenue
Adj EBITDA
 
Payout %
Payout %
Payout %
Payout %
1


10.0
%
10.0
%
10.0
%
10.0
%
2


12.0
%
12.0
%
12.0
%
12.0
%
3


14.0
%
14.0
%
14.0
%
14.0
%
4


16.0
%
16.0
%
16.0
%
16.0
%
5


18.0
%
18.0
%
18.0
%
18.0
%
6


20.0
%
20.0
%
20.0
%
20.0
%
7


21.6
%
20.0
%
21.6
%
20.0
%
8


23.2
%
20.0
%
23.2
%
20.0
%
9


24.8
%
20.0
%
24.8
%
20.0
%
10


26.4
%
20.0
%
26.4
%
20.0
%
11


28.0
%
20.0
%
28.0
%
20.0
%
 
 
 
 
 



[Continues on Next Page]






10

--------------------------------------------------------------------------------






 
Helen Quinn
 
Consolidated
Division
 
Revenue
Adj EBITDA
Revenue
Adj EBITDA
 
Payout %
Payout %
Payout %
Payout %
1


7.0
%
7.0
%
7.0
%
7.0
%
2


8.4
%
8.4
%
8.4
%
8.4
%
3


9.8
%
9.8
%
9.8
%
9.8
%
4


11.2
%
11.2
%
11.2
%
11.2
%
5


12.6
%
12.6
%
12.6
%
12.6
%
6


14.0
%
14.0
%
14.0
%
14.0
%
7


15.1
%
14.0
%
15.1
%
14.0
%
8


16.2
%
14.0
%
16.2
%
14.0
%
9


17.4
%
14.0
%
17.4
%
14.0
%
10


18.5
%
14.0
%
18.5
%
14.0
%
11


19.6
%
14.0
%
19.6
%
14.0
%
 
 
 
 
 



 
Dale Perrott
 
Consolidated
Division
 
Revenue
Adj EBITDA
Revenue
Adj EBITDA
 
Payout %
Payout %
Payout %
Payout %
1


5.0
%
5.0
%
5.0
%
5.0
%
2


6.0
%
6.0
%
6.0
%
6.0
%
3


7.0
%
7.0
%
7.0
%
7.0
%
4


8.0
%
8.0
%
8.0
%
8.0
%
5


9.0
%
9.0
%
9.0
%
9.0
%
6


10.0
%
10.0
%
10.0
%
10.0
%
7


10.8
%
10.0
%
10.8
%
10.0
%
8


11.6
%
10.0
%
11.6
%
10.0
%
9


12.4
%
10.0
%
12.4
%
10.0
%
10


13.2
%
10.0
%
13.2
%
10.0
%
11


14.0
%
10.0
%
14.0
%
10.0
%
 
 
 
 
 







11